PER CURIAM.
This is an appeal by the defendants below from an adverse judgment in ejectment. On a prior appeal in this cause (Giovannielli v. Lacedonia, Fla.App.1965, 177 So.2d 506) this court said:
“The real purpose of the instant complaint was to litigate a boundary dispute as is shown by the partial summary decree of June 20, 1963, wherein it was determined that the only issue to be decided was the location of the common boundary line between the property owned by the plaintiff and defendants.
“Under the authority cited, we conclude that the plaintiff had an adequate remedy at law and that the trial court erred in not transferring the cause to the law side of the court after determining that the only issue to be decided was the common boundary line. The decision of the trial court is reversed and the cause remanded for transfer to the law side of the court.”
At the trial the parties presented conflicting evidence as to the location of the boundary line, relying on different surveys or surveys to different origin. On behalf of the appellants it was ably and earnestly argued that the verdict was contrary to the manifest weight of the evidence, and that charges to the jury were incorrect and confusing. Those contentions, as presented below on motion for new trial, were rejected by an able and experienced trial judge, and on consideration of the record, briefs and argument we find no reversible error has been shown. Accordingly, the judgment is affirmed.